 
 
Exhibit 10.31A
 


MB FINANCIAL, INC.
 
SECOND AMENDED AND RESTATED OMNIBUS INCENTIVE PLAN
 
NON-QUALIFIED STOCK OPTION AGREEMENT
 
(Management Committee)
 
NQSO NO. _____
 
This option, intended to be a Non-Qualified Stock Option,  is granted as of
[     ] by MB Financial, Inc. (the “Company”) to ___________ (the “Optionee”),
in accordance with the following terms and conditions:
 
1. Option Grant and Exercise Period.  The Company hereby grants to the Optionee
an Option (the “Option”) to purchase, pursuant to the MB Financial, Inc. Second
Amended and Restated Omnibus Incentive Plan (as the same may from time to time
be amended, the “Plan”), and upon the terms and conditions therein and
hereinafter set forth, an aggregate of _____ shares (the “Option Shares”) of the
Common Stock, par value $.01 per share (“Common Stock”), of the Company at the
price (the “Exercise Price”) of $____ per share.  A copy of the Plan, as
currently in effect, is incorporated herein by reference, and either is attached
hereto or has been delivered previously to the Optionee. Capitalized terms used
but not otherwise defined in this Agreement shall have the meanings ascribed to
them in the Plan.
 
Except as set forth in Section 5 below or Section 8 below, this Option shall be
exercisable only during the period (the “Exercise Period”) commencing on [     ]
and ending at 5:00 p.m., Chicago, Illinois time, on [     ], such later time and
date being hereinafter referred to as the “Expiration Date.”  Subject to
Sections 5 and 8 below, this Option shall vest and become exercisable according
to the following schedule:
 
Vesting Date
Cumulative Percentage of Initial Award Vested
               

 
During the Exercise Period, to the extent vested, this Option shall be
exercisable in whole at any time or in part from time to time subject to the
provisions of this Agreement.
 
2. Method of Exercise of This Option.  This Option may be exercised during the
Exercise Period by providing written notice to the Chief Financial Officer or
Secretary of the Company specifying the number of Option Shares to be
purchased.  The notice must be in the form prescribed by Section 6.6 of the
Plan.  The date of exercise is the date on which such notice is received by the
Company.  Such notice must be accompanied by payment in full of the aggregate
Exercise Price for the Option Shares to be purchased upon such
exercise.  Payment shall be made (i) in cash or its equivalent (including cash
or its equivalent paid through a broker-assisted exercise program), (ii) by
tendering previously acquired shares of Common Stock having an aggregate fair
market value at the time of exercise equal to the aggregate Option Price, (iii)
by net exercise (a cashless exercise whereby the Company will reduce the number
of Option Shares issuable upon exercise by the number of Shares having a Fair
Market Value equal to the exercise price for the Option Shares to be purchased
upon exercise), or (iv) by a combination of (i), (ii) and (iii).  Promptly after
such payment, subject to Section 3 below, the Company shall issue and deliver to
the Optionee or other person exercising this Option (pursuant to Section 6.8(a)
of the Plan in the event of the death of the Optionee) a certificate or
certificates representing the shares of Common Stock so purchased, registered in
the name of the Optionee (or such other person), or, upon request, in the name
of the Optionee (or such other person) and in the name of another jointly with
right of survivorship.
 
 
NQSO-1

--------------------------------------------------------------------------------

 
 
3. Delivery and Registration of Shares of Common Stock.  The Company’s
obligation to deliver shares of Common Stock hereunder shall, if the Committee
so requests, be conditioned upon the receipt of a representation as to the
investment intention of the Optionee or any other person to whom such shares are
to be delivered pursuant to Section 6.8(a) of the Plan in the event of the death
of the Optionee, in such form as the Committee shall determine to be necessary
or advisable to comply with the provisions of the Securities Act of 1933, as
amended (the “Securities Act”), or any other Federal, state or local securities
law or regulation.  In requesting any such representation, it may be provided
that such representation requirement shall become inoperative upon a
registration of such shares or other action eliminating the necessity of such
representation under the Securities Act or other securities law or
regulation.  The Company shall not be required to deliver any shares upon
exercise of this Option prior to (i) the admission of such shares to listing on
any stock exchange or system on which the shares of Common Stock may then be
listed, and (ii) the completion of such registration or other qualification of
such shares under any state or Federal law, rule or regulation, as the Committee
shall determine to be necessary or advisable.
 
4. Non-transferability of This Option.  This Option may not be assigned,
encumbered, or transferred except, in the event of the death of the Optionee, by
will or the laws of descent and distribution to the extent provided in Section 5
below.  This Option is exercisable during the Optionee’s lifetime only by the
Optionee.  The provisions of this Option shall be binding upon, inure to the
benefit of and be enforceable by the parties hereto, the successors and assigns
of the Company and any person to whom this Option is transferred by will or by
the laws of descent and distribution.
 
5. Termination of Employment.  This Option expires upon a termination of
Optionee’s employment for Cause.  If the Optionee is terminated for Cause, all
rights under this Option shall expire immediately upon the giving to the
Optionee of notice of such termination.
 
Except as otherwise provided in this Section 5, if the Optionee’s employment is
involuntarily terminated without Cause (including voluntary termination under
circumstances constituting an involuntary termination or a resignation for good
reason under an employment, severance or other agreement applicable to
Optionee), this Option shall continue to vest and shall remain exercisable
(except as provided below in the event of death after termination of employment)
for one year after the later of (a) the final vesting date set forth in Section
1 above, or (b) the date of employment termination, but in no event later than
the Expiration Date.
 
 
NQSO-2

--------------------------------------------------------------------------------

 
 
If the Optionee voluntarily terminates employment for any reason other than
death, Disability, circumstances which constitute an involuntary termination (as
described above), a Pre-Age 65 Service Retirement (as defined below), a
Retirement (as defined below) or a Post-Age 65 Service Retirement (as defined
below), the Optionee shall have ninety (90) days after such termination of
employment to exercise this Option to the extent it is otherwise exercisable on
the date of employment termination, but in no event later than the Expiration
Date.
 
If the Optionee’s employment is voluntarily or involuntarily terminated other
than for Cause or death prior to age 65 and the Optionee’s age plus years of
service is equal to or greater than ninety (90) (“Pre-Age 65 Service
Retirement”), this Option shall continue to vest and shall remain exercisable
(except as provided below in the case of death following such a termination of
employment)  for one year after the later of (a) the final vesting date set
forth in Section 1 above, or (b) the date of the Pre-Age 65 Service Retirement,
but in no event later than the Expiration Date.
 
If the Optionee’s employment is voluntarily or involuntarily terminated other
than for Cause or death on or after age 65 and the Optionee’s age plus years of
service is less than ninety (90) (a “Retirement”), then this Option to the
extent not otherwise exercisable shall become immediately exercisable and shall
remain exercisable (except as provided below in the case of death following such
a termination of employment) for a period of one year after Retirement, but in
no event later than the Expiration Date.
 
If the Optionee’s employment is voluntarily or involuntarily terminated other
than for Cause or death on or after age 65 and the Optionee’s age plus years of
service is equal to or greater than ninety (90) (“Post-Age 65 Service
Retirement”), then this Option to the extent not otherwise exercisable shall
become immediately exercisable and shall remain exercisable (except as provided
below in the case of death following such a termination of employment)  until
the later of (a) one year after the final vesting date set forth in Section 1
above, or (b) the date of the Post-Age 65 Service Retirement, but in no event
later than the Expiration Date.
 
In the event of the death of the Optionee while employed by the Company or in
the case of an involuntary termination of employment without Cause within the
three month period following termination of employment, or in the case of a
Pre-Age 65 Service Retirement, a Retirement or a Post-Age 65 Service Retirement
at any time prior to the date this Option would otherwise cease to be
exercisable, the person to whom the Option has been transferred by will or by
the laws of descent and distribution may exercise this Option at any time within
one year following the death of the Optionee, but in no event after the
Expiration Date.
 
Nothing herein is intended to diminish the rights of the Optionee under the Plan
if the Optionee’s employment is terminated due to death or Disability.
 
Notwithstanding the foregoing, to the extent the terms of any employment,
severance or other agreement to which the Optionee is a party with the Company
or any Subsidiary that is then in effect provide vesting or exercise rights in
addition to those contained in this Section 5, such additional rights shall be
deemed to be part of this Agreement and are incorporated herein by reference.
 
 
NQSO-3

--------------------------------------------------------------------------------

 
 
In accordance with Section 8 below, the foregoing provisions of this Section 5
shall apply following a Change in Control to this Option or, if applicable, the
Replacement Award (as defined in Section 8) which continues in effect after the
Change in Control, provided, that if Optionee’s employment terminates upon or
after a Change in Control under circumstances (i) constituting involuntary
termination without Cause (as described above) or resulting in severance
benefits becoming payable to the Optionee (which shall be deemed an involuntary
termination without Cause), or (ii) constituting a Pre-Age 65 Service
Retirement, a Retirement or a Post-Age 65 Retirement, then this Option, or, if
applicable, the  Replacement Award, shall become immediately exercisable (to the
extent not already exercisable) and shall remain exercisable until the later of
(a) one year after such termination of employment or (b) the date set forth
above with respect to such circumstances, but in no event later than the
Expiration Date.
 
6. Regulatory, Recoupment and Holding Period Requirements. Optionee acknowledges
and agrees that this Award and Optionee’s receipt of any Shares hereunder is
subject to possible reduction, cancellation, forfeiture, recoupment (clawback),
delayed payment or holding period requirements, (a) upon the occurrence of
events set forth in Section 20.2 of the Plan, or (b) pursuant to policies which
the Company has or may adopt in furtherance of any Regulatory Requirements
(including, but not limited to, the Dodd-Frank Wall Street Reform and Consumer
Protection Act) or otherwise.
 
7. Adjustments for Changes in Capitalization of the Company.  In the event of
any merger, reorganization, consolidation, recapitalization, separation,
liquidation, stock dividend, split-up, share combination or other change in the
corporate structure of the Company affecting the shares of the Company’s Common
Stock, such adjustment shall be made in the number and class of shares covered
by this Option and the Exercise Price of this Option as shall be determined to
be appropriate and equitable by the Committee to prevent dilution or enlargement
of rights; and provided that the number of shares subject to this Option shall
always be a whole number.
 
8. Effect of Change in Control.  A Change in Control shall not, by itself,
result in acceleration of the vesting and exercisability of the Option, except
as provided in this Section 8.
 
Upon a Change in Control prior to the scheduled vesting date, except to the
extent that another Award meeting the requirements of this Section 8 (a
“Replacement Award”) is provided to Optionee to replace this Award (the
“Replaced Award”), the Option shall vest and be exercisable in full on the
effective date of such Change in Control.
 
An Award shall meet the conditions of this Section 8 (and thereby qualify as a
Replacement Award) if the following conditions are met:
 
(a) The Award has a value at least equal to the value of the Replaced Award;
 
(b) The Award relates to publicly-traded equity securities of the Company or its
successor following the Change the Change in Control or another entity that is
affiliated with the Company or its successor following the Change in Control;
and
 
(c) The other terms and conditions of the Award are not less favorable to the
Optionee than the terms and conditions of the Replaced Award (including the
provisions that would apply in the event of a subsequent Change in Control and
the provisions of Section 5 relating to vesting and exercisability in the event
of termination of employment).
 
 
NQSO-4

--------------------------------------------------------------------------------

 
 
Without limiting the generality of the foregoing, a Replacement Award may take
the form of a continuation of a Replaced Award if the requirements of the
preceding sentence are satisfied.  The determination of whether the conditions
of this Section 8 are satisfied shall be made by the Committee, as constituted
immediately before the Change in Control, in its sole discretion.
 
9. Shareholder Rights Not Granted by This Option.  The Optionee is not entitled
by virtue hereof to any rights of a shareholder of the Company or to notice of
meetings of shareholders or to notice of any other proceedings of the Company.
 
10. Withholding Tax.  The Company shall have the power and the right to deduct
or withhold from shares of Common Stock issuable upon exercise of the Option,
shares with a Fair Market Value equal to the amount sufficient to satisfy any
applicable income, employment or other taxes required by law to be withheld,
unless Optionee has made arrangements acceptable to the Company for the payment
of such taxes.
 
11. Notices.  All notices hereunder to the Company shall be delivered or mailed
to it addressed to the Secretary of MB Financial, Inc., 6111 N. River Road,
Rosemont Illinois 60018.  Any notices hereunder to the Optionee shall be
delivered personally or mailed to the Optionee’s address noted below.  Such
addresses for the service of notices may be changed at any time provided written
notice of the change is furnished in advance to the Company or to the Optionee,
as the case may be.
 
12. Plan and Plan Interpretations as Controlling.  This Option and the terms and
conditions herein set forth are subject in all respects to the terms and
conditions of the Plan, which are controlling.  All determinations and
interpretations of the Committee shall be binding and conclusive upon the
Optionee or his legal representatives with regard to any question arising
hereunder or under the Plan.
 
13. Optionee Service.  Nothing in this Option shall limit the right of the
Company or any of its Affiliates to terminate the Optionee’s service as an
officer or employee, or otherwise impose upon the Company or any of its
Affiliates any obligation to employ or accept the services of the Optionee.
 
14. Optionee Acceptance.  The Optionee shall signify his acceptance of the terms
and conditions of this Option by signing in the space provided below and
returning a signed copy hereof to the Company at the address set forth in
Section 11 above.
 
15. Electronic Signature.  All references to signatures and delivery of
documents in this Option may be satisfied by procedures the Company has
established or may establish from time to time for an electronic system for
execution and delivery of any such documents, including this Option.  Optionee’s
electronic signature, including, without limitation, “click-through” acceptance
of this Option through a website maintained by or on behalf of the Company, is
the same as, and shall have the same force and effect as, Optionee’s manual
signature.  Any such procedures and delivery may be effected by a third party
engaged by the Company to provide administrative services relating to this
Option.
 
 
NQSO-5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this NON-QUALIFIED STOCK
OPTION AGREEMENT to be executed as of the date first above written.
 

 
MB FINANCIAL, INC.
 
 
Jill E. York
Vice President and Chief Financial Officer
 
 
ACCEPTED:
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

--------------------------------------------------------------------------------

(Street Address)
 
 
 
 

--------------------------------------------------------------------------------

(City, State, and Zip Code)

 


 
 
 

 
NQSO-6

--------------------------------------------------------------------------------

 
